09/07/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0055


                                        DA 22-0055
                                    _________________

DENNIS DEE MCDONALD as a general
partner, managing partner and limited
partner of the OPEN SPEAR RANCH FAMILY
LIMITED PARTNERSHIP,

             Counter-Defendant and Appellant,

      v.
                                                                    ORDER
SHARON MCDONALD, as a general partner,
managing partner and limited partner,
KELLY MCDONALD FRASER, as a limited
partner, COURTNEY MCDONALD, as a limited
partner; and CASEY MCDONALD, as limited
partner, OPEN SPEAR RANCH FAMILY
LIMITED PARTNERSHIP,

             Counterclaimants and Appellee's.
                                    _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing Appellee Sharon McDonald’s
response brief filed electronically on September 6, 2022, this Court has determined that
the brief does not comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 12(1)(a) requires that a brief contain a table of contents with page
references and a table of cases, statutes, and other authorities cited, with references to the
pages of the brief where they are cited, alphabetically arranged.          Appellee Sharon
McDonald’s brief contains a table of authorities; however, its contents do not meet the
requirements of M. R. App. P. 12(1)(a) because the authorities are not appropriately
alphabetized.
       M. R. App. P. 12(1)(f) requires that a summary of the argument precede the
argument portion of the brief. The summary of the argument should include a heading
identifying it as a separate section. The summary of the argument should be a clear and
concise statement of the arguments made in the body of the brief.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellee Sharon McDonald shall electronically file with the Clerk of this Court a revised
brief containing the revisions necessary to comply with the specified Rules and that the
Appellee Sharon McDonald shall serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellee Sharon
McDonald and to all parties of record.




                                                                                   Electronically signed by:
                                                                                          Beth Baker
                                                                              Justice, Montana Supreme Court
                                                                                      September 7 2022